DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 2013/0168760).

    PNG
    media_image1.png
    400
    608
    media_image1.png
    Greyscale


(Claim 1) Hsieh teaches a shield gate trench power device, wherein a gate structure of a device cell region comprises:
a doped epitaxial layer (fig. 7A #701) of a first conductivity type (N-, paragraph 36) formed on a semiconductor substrate (702), wherein a gate trench (703) is formed in the epitaxial layer;
a shield dielectric layer (Fig. 7D #706) formed on the bottom surface and side surface of the gate trench,
wherein the shield dielectric layer (#706) is formed by stacking a thermal oxide layer and a CVD dielectric layer, such that the thickness of the shield dielectric layer is increased while the uniformity of the thickness of the shield dielectric layer on the sidewall and bottom of the trench is ensured, thereby increasing the breakdown voltage of the shield dielectric layer and lowering a breakdown voltage requirement of the epitaxial layer (the method of forming is not germane to the device);
a gap region formed in a central region of the gate trench, resulting from the shield dielectric layer not fully filling the gate trench, wherein the gap region is filled with source polysilicon (fig. 7D #710, paragraph 38);
a top trench (trench or #712) formed on two sides of the source polysilicon (710) by performing anisotropic etching on a partial region of the shield dielectric layer close to the side surface of the gate trench, wherein the entire top trench is located in the thermal oxide layer (711), a first side surface of the top trench is an exposed side surface of the gate trench, the shield dielectric layer between a second side surface of the top trench and the source polysilicon serves as an inter-polysilicon dielectric layer, in the width direction of the inter-polysilicon dielectric layer,
the inter-polysilicon dielectric layer is a stack structure of the CVD dielectric layer and the thermal oxide layer of a partial thickness, the width of the top trench and the width of the inter-polysilicon dielectric layer are defined by means of photolithography at the same time, and the width of the inter-polysilicon dielectric layer is increased to increase Cgs of the device; and
a gate dielectric layer (fig. 7E #711) formed on the first side surface of the top trench, wherein a polysilicon gate (712) fully filling the top trench is formed in the top trench where the gate dielectric layer is formed.
(Claim 5) wherein the shield gate trench power device is a shield gate trench power MOSFET device (paragraph 4), and the structure of the device cell region further comprises:
a doped body region (713) of a second conductivity type (P, paragraph 39) formed on the surface of the epitaxial layer, wherein the top trench (712) passes through the body region (713), and the surface of the body region covered by a side surface of the polysilicon gate is used to form a channel (paragraph 35); and
a heavily doped source region (714) of the first conductivity type (n+, paragraph 39) formed on the surface of the body region; and
wherein the semiconductor substrate (fig. 7A #702) has a heavily doped structure of the first conductivity type (N+, paragraph 27, analogous to fig. 2A ), and a drain region is formed on the back of the thinned semiconductor substrate.
(Claim 6) Hsieh teaches wherein the shield gate trench power device further comprises a gate lead-out region;
the gate lead-out region (fig. 7G #719) is located outside the device cell region (718), the gate lead-out region also comprises the gate structure, the gate structure in the gate lead-out region and the gate structure in the device cell region are formed at the same time, and the polysilicon gate in the gate lead-out region is in contact with the polysilicon gate in the device cell region (paragraph 41);
a contact (fig. 7G #421-1) is formed on the top of the polysilicon gate of the gate structure in the gate lead-out region, and the contact on the top of the polysilicon gate is connected to a gate composed of a front metal layer;
the shield gate trench power device further comprises a source polysilicon lead-out region (423-2), the gate trench is also formed in the source polysilicon lead-out region, the shield dielectric layer and the source polysilicon are formed in the gate trench of the source polysilicon lead-out region, the top trench, the gate dielectric layer, and the polysilicon gate are not formed in the gate trench of the source polysilicon lead-out region;
the source polysilicon in the source polysilicon lead-out region is in contact with the source polysilicon in the device cell region;
a contact is formed on the top of the source polysilicon in the source polysilicon lead-out region and is connected to a source composed of the front metal layer; and
a contact is further formed on the top of the source region and is connected to the source.
(Claim 8) Hsieh teaches wherein the shield gate trench power device is an N-type device, the first conductivity type is N-type, and the second conductivity type is P-type; or the shield gate trench power device is a P-type device, the first conductivity type is P-type, and the second conductivity type is N-type (fig. 7G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9 – 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2013/0168760) in view of Yang et al. (CN107910269).

    PNG
    media_image2.png
    386
    481
    media_image2.png
    Greyscale

(Claim 2) Hsieh teaches wherein the epitaxial layer is a silicon epitaxial layer (paragraph 36, dry silicon etch).
Hsieh lacks wherein the semiconductor substrate comprises a silicon substrate. 
However, Yang et al. teach wherein the semiconductor substrate comprises a silicon substrate (Specific execution Examples) and the epitaxial layer is a silicon epitaxial layer for the benefit of reducing gate to drain capacitance (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing gate to drain capacitance.
(Claim 3) Hsieh teaches wherein the CVD dielectric layer is an oxide layer deposited by a CVD process (paragraph 38, method of forming not germane to a device) and the gate dielectric layer (#711) is a gate oxide layer (paragraph 39.

(Claim 9) Hsieh teaches a method for manufacturing a shield gate trench power device, wherein a gate structure of a device cell region is formed by means of the following steps:
step 1. providing a semiconductor substrate, wherein a doped epitaxial layer of a first conductivity type is formed on the semiconductor substrate, and a gate trench is formed in the epitaxial layer (fig. 7A);
step 2. forming a shield dielectric layer (fig. 7D #706) on the bottom surface and side surface of the gate trench;
Hsieh lacks:
wherein the shield dielectric layer comprises a thermal oxide layer formed by means of a thermal oxidation process and a CVD dielectric layer formed by means of a CVD deposition process, a stack structure of the thermal oxide layer and the CVD dielectric layer increases the thickness of the shield dielectric layer while ensuring the uniformity of the thickness of the shield dielectric layer on the sidewall and bottom of the gate trench, thereby increasing the breakdown voltage of the shield dielectric layer and lowering a breakdown voltage requirement of the epitaxial layer; and
a gap region is formed in a central region of the gate trench, resulting from the shield dielectric layer not fully filling the gate trench;
step 3. performing polysilicon growth and etch-back processes to fill the gap region of the gate trench with source polysilicon;
step 4. performing a photolithography process to open a formation region of a top trench, wherein the formation region of the top trench corresponds to a partial region of the shield dielectric layer close to the side surface of the gate trench, anisotropic etching is performed on the shield dielectric layer of the opened region to form the top trench, the entire top trench is located in the thermal oxide layer, a first side surface of the top trench is an exposed side surface of the gate trench,
the shield dielectric layer between a second side surface of the top trench and the source polysilicon serves as an inter-polysilicon dielectric layer, in the width direction of the inter-polysilicon dielectric layer,
the inter-polysilicon dielectric layer is a stack structure of the CVD dielectric layer and the thermal oxide layer of a partial thickness, the width of the top trench and the width of the inter-polysilicon dielectric layer are defined by means of photolithography at the same time, and the width of the inter-polysilicon dielectric layer is increased to increase Cgs of the device; and
step 5. forming a gate dielectric layer on the first side surface of the top trench and performing polysilicon growth and etch-back processes to fill the top trench where the gate dielectric layer is formed with polysilicon and form a polysilicon gate.
However, Yang et al. teach:
wherein the shield dielectric layer comprises a thermal oxide layer (122) formed by means of a thermal oxidation process and a CVD dielectric layer (123) formed by means of a CVD deposition process, a stack structure of the thermal oxide layer and the CVD dielectric layer increases the thickness of the shield dielectric layer while ensuring the uniformity of the thickness of the shield dielectric layer on the sidewall and bottom of the gate trench, thereby increasing the breakdown voltage of the shield dielectric layer and lowering a breakdown voltage requirement of the epitaxial layer (Step S102); and
a gap region (fig. 3B) is formed in a central region of the gate trench, resulting from the shield dielectric layer (122/123) not fully filling the gate trench;
step 3. performing polysilicon growth (fig. 3C #104) and etch-back processes to fill the gap region of the gate trench with source polysilicon (Step S103);
step 4. performing a photolithography process (fig. 3D #124) to open a formation region of a top trench, wherein the formation region of the top trench corresponds to a partial region of the shield dielectric layer close to the side surface of the gate trench, anisotropic etching is performed on the shield dielectric layer of the opened region to form the top trench, the entire top trench is located in the thermal oxide layer, a first side surface of the top trench is an exposed side surface of the gate trench,
the shield dielectric layer between a second side surface of the top trench and the source polysilicon serves as an inter-polysilicon dielectric layer, in the width direction of the inter-polysilicon dielectric layer,
the inter-polysilicon dielectric layer is a stack structure of the CVD dielectric layer and the thermal oxide layer of a partial thickness, the width of the top trench and the width of the inter-polysilicon dielectric layer are defined by means of photolithography at the same time, and the width of the inter-polysilicon dielectric layer is increased to increase Cgs of the device; and
step 5. forming a gate dielectric layer (fig. 3E #105) on the first side surface of the top trench and performing polysilicon growth and etch-back processes to fill the top trench where the gate dielectric layer is formed with polysilicon and form a polysilicon gate (Step S106) for the benefit of reducing gate to drain capacitance (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing gate to drain capacitance.
(Claim 10) Hsieh teaches wherein the epitaxial layer is a silicon epitaxial layer (paragraph 36, dry silicon etch).
Hsieh lacks wherein the semiconductor substrate comprises a silicon substrate. 
However, Yang et al. teach wherein the semiconductor substrate comprises a silicon substrate (Specific execution Examples) and the epitaxial layer is a silicon epitaxial layer for the benefit of reducing gate to drain capacitance (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing gate to drain capacitance.
(Claim 11) Hsieh lacks wherein the CVD dielectric layer is an oxide layer deposited by a CVD process, and the gate dielectric layer is a gate oxide layer (Step S102).
However, Yang et al. teach wherein the CVD dielectric layer is an oxide layer deposited by a CVD process, and the gate dielectric layer is a gate oxide layer (Step S102) for the benefit of reducing gate to drain capacitance (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing gate to drain capacitance.
(Claim 13) Hsieh teaches:
wherein the shield gate trench power device is a shield gate trench power MOSFET device (paragraph 4), and the method further comprises the following steps of a frontside process:
forming a doped body region (713) of a second conductivity type (P) on the surface of the epitaxial layer (701), wherein the top trench (712) passes through the body region (713), and the surface of the body region covered by a side surface of the polysilicon gate (712) is used to form a channel; and
forming a heavily doped source region (714) of the first conductivity type (N+) on the surface of the body region of the device cell region; and
wherein the semiconductor substrate has a heavily doped structure of the first conductivity type, and after the frontside process is completed, the method further comprises the following backside process:
thinning the semiconductor substrate; and
forming a drain region by the thinned semiconductor substrate; or
performing doping on the back of the thinned semiconductor substrate to form a heavily doped drain region of the first conductivity type (fig. 2B).
(Claim 14) Hsieh teaches wherein the shield gate trench power device further comprises a gate lead-out region (fig. 7G #719);
the gate lead-out region is located outside the device cell region, the gate lead-out region also comprises the gate structure, the gate structure in the gate lead-out region and the gate structure in the device cell region are formed at the same time, and the polysilicon gate in the gate lead-out region is in contact with the polysilicon gate in the device cell region;
the shield gate trench power device further comprises a source polysilicon lead-out region, the gate trench is also formed in the source polysilicon lead-out region, the shield dielectric layer and the source polysilicon are formed in the gate trench of the source polysilicon lead-out region,
the top trench, the gate dielectric layer, and the polysilicon gate are not formed in the gate trench of the source polysilicon lead-out region;
the source polysilicon in the source polysilicon lead-out region is in contact with the source polysilicon in the device cell region; the frontside process further comprises steps of:
forming an interlayer film, a contact, and a front metal layer, and patterning the front metal layer to form a gate and a source;
a contact is formed on the top of the polysilicon gate of the gate structure in the gate lead-out region, and the contact on the top of the polysilicon gate is connected to the gate;
a contact is formed on the top of the source polysilicon in the source polysilicon lead-out region and is connected to the source; and
a contact is further formed on the top of the source region and is connected to the source (fig. 7G).
(Claim 15) Hsieh lacks wherein in the shield dielectric layer, the thickness of the thermal oxide layer is 3000 A-7500 A; and
the thickness of the CVD dielectric layer is 2500 A-7000 A.
However, Yang et al. teach:
wherein in the shield dielectric layer, the thickness of the thermal oxide layer (#122) is 500 to 50000 .ANG; and
the thickness of the CVD dielectric layer (#123) is 50 to 5000 angstroms for the benefit of reducing gate to drain capacitance (Abstract). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing gate to drain capacitance.

Allowable Subject Matter
Claims 4, 7, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 18, 2022